I concur in the result announced in the foregoing majority opinion, but upon a broader ground than that upon which the majority rest their conclusion. I am unable to see in § 11 of *Page 595 
Art. 11, of our state constitution, within itself, any limitation upon the power of the legislature. To this extent, I agree with Judge Fullerton's observations.
I am of the opinion, however, that the attempt of the legislature, by the act in question, to empower municipalities to exercise police power beyond their territorial limits and outside the boundaries of real property they may own beyond their territorial limits, by the passing and enforcing of penal ordinances assuming to regulate the conduct of people beyond such limits and boundaries, constitutes a wholly unwarranted delegation of legislative power to municipalities.
It may be that there cannot be pointed out any specific express prohibition in our constitution against the legislature's enacting such legislation, but it seems equally difficult to point out any express constitutional provision against the legislature delegating its purely legislative power; yet it is, I think, elementary that the legislature cannot constitutionally do so. I am of the opinion that this act is attempted legislation only in a sense that it is an attempted delegation of legislative power to municipal councils to legislate extraterritorially by the enactment of penal ordinances regulating the conduct of peoples and communities having no voice, representative or otherwise, in the enactment of such ordinances. This is not a case of the legislature's delegating to some state board or tribunal, having state wide jurisdiction, the power of making sanitary, health or quarantine regulations varying as conditions may require, but it is a case of attempted delegation of legislative power to the many municipalities throughout the state to enact penal ordinances, effective extraterritorially, even to the extent of making such ordinances effective over the territorial limits of other municipalities which may lie within a water shed *Page 596 
from which the legislating municipality takes its water supply.
I am aware that there are decisions of the courts of this country recognizing the power of a state legislature to delegate to municipalities such police penal ordinance-enacting powers extraterritorially. I think, however, a critical reading of such decisions will disclose that such delegation of ordinance-enacting power has been recognized only to a very limited extent, and in a number of such decisions such delegation of power has been assumed to be within the power of the legislature, rather than actually so deciding in a real controversy presenting such question.
I do not think we need entertain any concern touching the possibility of water supplies of cities being without protection from contamination by the holding of this legislation unconstitutional as an unwarranted delegation of legislative power. Manifestly, the municipalities have all the civil remedies that are available to anyone, looking to the abatement of nuisances; and, if penal laws are desirable looking to that end, manifestly the legislature has ample power to enact such laws. *Page 597